Name: Commission Regulation (EEC) No 1257/80 of 22 May 1980 adopting protective measures against the importation of preserved mushrooms originating in Hong Kong
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 23 . 5 . 80 Official Journal of the European Communities No L 128 / 19 COMMISSION REGULATION (EEC) No 1257/80 of 22 May 1980 adopting protective measures against the importation of preserved mushrooms originating in Hong Kong threaten the Community market with serious distur ­ bances which could jeopardize the objectives of Article 39 of the Treaty ; whereas , in these circum ­ stances, it is necessary to take protective measures against importation from this country ; Whereas to this end the issue of import licences should be suspended and all pending applications rejected , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 516/77 of 14 March 1977 on the common organiza ­ tion of the market in products processed from fruit and vegetables ('), as amended by Regulation (EEC) No 2999/79 (2 ), and in particular Article 14 (2) thereof, Whereas Commission Regulation (EEC) No 547/80 of 4 March 1980 (3 ), relaxed the protective measures against the importation of preserved mushrooms origi ­ nating inter alia in Hong Kong by allowing limited quantities of these products to be imported into the Community until 15 May 1980 ; whereas since 16 May 1980 the importation of preserved mushrooms originating inter alia from Hong Kong has been regu ­ lated by the import licence system alone ; Whereas over the last few days applications for import licences for very large quantities of preserved mush ­ rooms originating in Hong Kong have been lodged ; whereas these quantities are very much in excess of the normal volume of imports from this country ; Whereas this situation is such that imports of preserved mushrooms originating in Hong Kong HAS ADOPTED THIS REGULATION : Article 1 1 . The issue of import licences for preserved mush ­ rooms, falling within subheading 20.02 A of the Common Customs Tariff and originating in Hong Kong, is suspended from 23 May 1980 . 2 . Licence applications pending on this date for the abovementioned products shall be refused . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 May 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 73 , 21 . 3 . 1977 , p. 1 . ( 2 ) OJ No L 341 , 31 . 12 . 1979 , p. 1 . (3 ) OJ No L 60 , 5 . 3 . 1980 , p. 16 .